DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The amendments to paragraph [0001] filed 6/3/2022 are acceptable and have been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: Lines 9-10 have been amended to recite “one of a plurality of indicia at prescribed doses, wherein there are no indicia between the prescribed doses”. However, the “prescribed doses” themselves are simply values and not physical depictions; therefore, indicia cannot be “at” or “between” the prescribed doses. It is suggested to amend lines 9-10 to recite “one of a plurality of indicia [[at]] of prescribed doses, wherein there are no indicia between the indicia of prescribed doses”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rana et al. (PG PUB 2019/0000918) in view of Kirchhofer et al. (US Pat 6,193,698), Bechtold et al. (US Pat 5,042,977) and Fiedler et al. (PG PUB 2017/0028141).
Re claim 1, Rana discloses a method of treating one or more of acromegaly, carcinoid tumors or vasoactive intestinal peptide tumors by providing and/or injecting octreotide acetate for a subject in need thereof (Para 30 and the Table following Para 46), comprising: storing the octreotide acetate in a cartridge of a multi-use multi-dose injector (“multiple dose pen injection device”, Para 16) provided with a variable dose setter (“dose set knob”, Para 37) and an actuator (“dose button”, Para 37), the injector comprising a needle (“hypodermic needle”, Para 37) configured for subcutaneous administration of the octreotide acetate (Para 37), the octreotide acetate having a concentration of about 2,500 µg/mL (“2.5 mg/ml”, Para 30); permitting setting of a dose of the octreotide acetate by rotation of the variable dose setter to one of a plurality of indicia at prescribed doses (Para 37), and wherein the actuator is operable to discharge the octreotide acetate from the cartridge through the needle (“a hypodermic needle suitable for subcutaneous injection”, Para 37); and providing a daily dose of up to about 1,500 µg in two or more sessions, wherein the two or more sessions comprise a first session and a second session (as seen in the Table following Para 46, the daily dose for treating acromegaly can go up to 300 µg, the daily dose for treating carcinoid tumors can go up to 450 µg, and the daily dose for treating intestinal peptide tumors (“VIPomas”) can go up to 300 µg; since Para 37 discloses that the maximum dose setting is 200 µg, one of ordinary skill in the art would recognize that at least two injections would be needed to reach the maximum daily dose for treatment of any of these conditions and the cumulative total of each of these two injections is less than 1,500 µg); in the first session, providing a dose in excess of a maximum dose setting by two or more injections (as set forth in Para 37, the maximum dose setting is 200 µg and the Table following Para 46 shows that the daily dose for treating any of the three conditions listed is more than 200 µg; therefore, one of ordinary skill in the art would recognize that at least two injections totaling more than the maximum dose setting need to be made in order to complete the daily dose), comprising turning the dose setter to the maximum dose setting (Para 48); delivering, to a first injection site, a first injection at the maximum dose setting (Para 48); turning the dose setter to one of a plurality of indicia (since a second injection must be delivered as explained above, one or ordinary skill in the art would recognize that the dose setter must be turned to one of the plurality of indicia; for example, if the daily dosage to treat intestinal peptide tumors is 300 µg and 200 µg have already been delivered, one of ordinary skill in the art would recognize that the dose setter will be turned to an indicia of 100 µg or 50 µg); and delivering a second injection (as set forth above, a second injection is required in order to reach the maximum daily doses for treating any of the three conditions recited).  Rana does not (1) explicitly disclose that there are no indicia between the prescribed doses, (2) disclose that the injector is configured to provide at least one audible feedback during the rotation, or (3) explicitly disclose that the second injection is delivered to a second injection site differing from the first injection site. 
Kirchhofer, however, teaches providing indicia (“doses […] marked on a ring scale 16”, Col 4, Lines 10-15; seen in Fig 1 as being “0”, “30”, “60”, “90” and “120”) at prescribed doses (Col 4, Lines 10-15) with no indicia between the prescribed doses (as seen in Fig 1, there are no markings of any sort – and thus no “indicia” – between the markings of “0”, “30”, “60”, “90” and “120”); one of ordinary skill in the art would recognize that having no other markings – i.e. “indicia” – on the dose setter would make the indicia that is present easier to read since the dose setter would be uncluttered with no unnecessary markings. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rana to include the dose setter with no indicia between the prescribed doses, as taught by Kirchhofer, for the purpose of making the indicia that is present easier to read. Rana as modified by Kirchhofer does not disclose that the injector is configured to provide at least one audible feedback during the rotation or that the second injection is delivered to a second injection site differing from the first injection site.
Bechtold, however, teaches a method of injecting using an injector that is configured to provide at least one audible feedback during rotation of a dose setter (Col 10, Lines 15-18) for the purpose of allowing a visually impaired user to set a dose (Col 10, Lines 15-18). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rana/Kirchofer such that the injector is configured to provide at least one audible feedback during the rotation, as taught by Bechtold, for the purpose of allowing a visually impaired user to set a dose (Col 10, Lines 15-18). Rana/Kirchhofer as modified by Bechtold does not disclose that the second injection is delivered to a second injection site differing from the first injection site.
Fiedler, however, teaches delivering to different injection sites (Para 3) for the purpose of minimizing lipodystrophy and related adverse effects such as reduced or erratic medicament absorption (Para 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rana/Kirchhofer/Bechtold to include delivering the second injection at a site differing from the first injection site, as taught by Fiedler, for the purpose of minimizing lipodystrophy and related adverse effects such as reduced or erratic medicament absorption (Para 3).
Re claim 2, Rana discloses that the maximum dose setting is 200 µg (Para 37).  
Re claim 3, Rana discloses that the injector comprises a re-attachable cap (“tip cap”, Para 40) configured for multi-use injection (since the injection device is described as a “multiple dose pen injection device”, Para 16).  
Re claim 10, Rana discloses that the injector is configured to be held in one hand of the subject with the needle attached to the injector (inherent in “pen injection device” (Para 36) “suitable for self-administration” (Para 35); Para 36 disclose that the injector has a “standard pen needle” attached thereto), and is further configured such that the needle is insertable into a needle cover without utilizing the other hand of the subject (inherent in that “a needle cover” is not a part of the claimed invention and one of ordinary skill in the art would recognize that the recitation of a “needle cover” is so broad that a trashcan could read thereupon – one of ordinary skill in the art would recognize that the injector with its needle could be inserted into an open trashcan without utilizing the other hand of the subject).
Re claim 11, Rana discloses turning a body of the injector (“a control dial or a dose dialing facility”, Para 37) to select or adjust a dose to be delivered (Para 37), but does not explicitly disclose that the body is turned until one of a plurality of indicia corresponding to one of the prescribed doses appears in a window of the injector. Kirchhofer, however, teaches turning a body of the injector 9+17 (Fig 1) until one of the plurality of indicia corresponding to one of the prescribed doses appears in a window 18 (Fig 1) of the injector (Col 4, Lines 19-24) for the purpose of allowing the exact dose to be readable by the user (Col 4, Lines 19-24).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rana to include turning the body until one of the plurality of indicia appears in a window of the injector, as taught by Kirchhofer, for the purpose of allowing the exact dose to be readable by the user (Col 4, Lines 19-24).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rana et al. (PG PUB 2019/0000918)/Kirchhofer et al. (US Pat 6,193,698)/Bechtold et al. (US Pat 5,042,977)/Fiedler et al. (PG PUB 2017/0028141) in view of Pawar et al. (PG PUB 2014/0213984).
Re claim 4, Rana discloses that a third injection would be required to treat acromegaly or carcinoid tumors (as the Table following Para 46 discloses that 500 µg may be needed to treat acromegaly and 450 µg may be needed to treat carcinoid tumors, but Para 37 discloses that the maximum dose setting is 200 µg), but Rana/Kirchhofer/Bechtold/Fiedler do not explicitly that the method further comprises: in the second session, turning the dose setter to the maximum dose setting; delivering, to a third injection site, a third injection at the maximum dose setting; -20-4860-7335-3478.1Atty. Dkt. No. 067286-0436turning the dose setter to one of the plurality of indicia; and delivering, to a fourth injection site differing from the third injection site, a fourth injection.  Pawar, however, teaches treating intestinal peptide tumors (“VIPomas”) with four injections totaling 750 µg per day of octreotide acetate (Para 2) for the purpose of controlling symptoms of the disease (Para 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rana to deliver four injections totaling  750 µg per day of octreotide acetate (instead of up to 300 µg as disclosed by Rana), as taught by Pawar, for the purpose of controlling symptoms of intestinal peptide tumors (Para 2). One of ordinary skill in the art would recognize that in order to deliver 750 µg/day using the injector or Rana, which has a maximum dose setting of 200 µg, would require a second session (since the “first session” of claim 1 could deliver a maximum of 400 µg with its two injections, leaving a remainder of 350 µg still required) that involves turning the dose setter to the maximum dose setting (“200 µg”, Para 37) and delivering, to a third injection site, a third injection at the maximum dose setting (since this would be the next to last injection, as taught by Pawar, and 350 µg would remain, one of ordinary skill in the art would understand that 200 µg would need to be delivered, leaving a remainder of 150 µg still required); -20-4860-7335-3478.1Atty. Dkt. No. 067286-0436turning the dose setter to one of the plurality of indicia (“150 µg”, Para 37, since 150 µg are still required but this would be the last injection, as taught of Pawar); and delivering, a fourth injection (as taught by Pawar). Although Pawar does not disclose that the fourth injection site is different from the third injection site, it would have been obvious to one of ordinary skill in the art to choose a fourth injection site different from the third injection site, in view of Fiedler (just as it was applied in the rejection of claim 1 above to choose a second injection site different from the first injection site; please see the rejection of claim 1 above), since doing so would minimize lipodystrophy and related adverse effects such as reduced or erratic medicament absorption (Para 3). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rana et al. (PG PUB 2019/0000918)/Kirchhofer et al. (US Pat 6,193,698)/Bechtold et al. (US Pat 5,042,977)/Fiedler et al. (PG PUB 2017/0028141) in view of Harris et al. (EP 0496141 — a copy of which was provided by the Applicant in parent application 17/087,670).
Re claim 5, Rana discloses that the prescribed doses include 50 µg, 100 µg, 150 µg and 200 µg (Para 37). Rana/Kirchhofer/Bechtold/Fiedler do not disclose that the injector is configured to correct for overdosing by allowing, after the dose setter is set to a dose higher than a desired dose setting, rotation of the dose setter to re-set the dose setter a prescribed dose among the prescribed doses. Harris, however, teaches an injector that is configured to correct for overdosing by allowing, after a dose setter is set to a dose higher than a desired dose setting, rotation of the dose setter to re-set the dose setter to a prescribed dose (Col 5, Lines 13-17) for the purpose of allowing the user to correct themselves if they accidentally turn the dose setter too far (Col 5, lines 13-14) past the desired dosage (Col 5, Lines 18-19). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rana/Kirchhofer/Bechtold/Fiedler to include the injector such that it is configured to correct for overdosing by allowing rotation of the dose setter to re-set to a prescribed dose (which, as set forth above, Rana discloses can be 50 µg, 100 µg, 150 µg or 200 µg) if the dose setter is first set to a dose higher than a desired dose setting, as taught by Harris, for the purpose of allowing the user to correct themselves if they accidentally turn the dose setter too far past the desired dosage (Col 5, Lines 13-14 and 18-19).

Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but are not persuasive.
Applicant’s argument that Rana does not disclose the limitation that “there are no indicia between the prescribed doses” is moot in view of the present rejections that utilize Kirchhofer to teach the utilization of a plurality of indicia at prescribed doses with no indicia between the prescribed doses. It is noted that Applicant appears to assert that any indicia marking values between the “desired unit dosage of 50, 100, 150 or 200 µg” (disclosed by Rana in Para 37) are not “prescribed doses” as claimed – specifically, that markings for the “intermediate dosages” (disclosed by Rana in Para 37) are “indicia between the prescribed doses” and not “prescribed doses” themselves. The Examiner notes that claim 1 does not define what constitutes “prescribed dosages”; rather, since both “intermediate dosage” and “desired unit dosage” can be set, one of ordinary skill in the art would view all of these as “prescribed dosage”.
Applicant’s argument that Rana does not disclose the limitations of claim 1, lines 13-22 is not persuasive. Regarding Applicant’s argument stating “the fact that multiple injections may be required to achieve a total daily dose does not mean that a first injection is at a maximum dose setting of an injector”, the Examiner notes that Para 22 discloses administering an injection amount of 200 µg. Additionally, one of ordinary skill in the art would recognize that injecting the maximum amount possible during a first injection would reduce the number of injections required to reach the desired daily dose, which would be desirable for the comfort and convenience of most patients. Regarding Applicant’s argument stating “the fact that multiple injections are needed to reach a daily dose of 300 µg or 450 µg does not mean that Rana teaches carrying out one session with two or more injections as claimed”, the Examiner disagrees as Para 37 discloses that the maximum dose per injection is 200 µg; thus, one of ordinary skill in the art would recognize that you cannot reach the daily dose (wherein one session = one day) without administering at least a second dose.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783